 



Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) between Synthetic Biologics, Inc., a
Nevada corporation (the “Company”), and Steven A. Shallcross (the “Executive”)
is dated as of April 28, 2015.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ the Executive as its Chief Financial
Officer, Treasurer and Secretary and the Executive desires to accept such
employment, on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1. EMPLOYMENT. The Company hereby offers to employ the Executive, and the
Executive hereby accepts continued employment by the Company, upon the terms and
conditions set forth in this Agreement, for a term of two years commencing on
June 1, 2015 (the “Effective Date”) unless there is an earlier termination in
accordance with Section 10 below (the “Employment Term”).

 

2. POSITION & DUTIES. During the Employment Term, the Executive shall serve as
the Company’s Chief Financial Officer, Treasurer and Secretary. As Chief
Financial Officer, Treasurer and Secretary the Executive shall have such duties,
authorities and responsibilities commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized companies
and such other duties and responsibilities as the Company’s Chief Executive
Officer and the Board of Directors (the “Board”) shall designate that are
consistent with the Executive’s position as Chief Financial Officer, Treasurer
and Secretary including directing, supervising and having responsibility for all
aspects of the operations and general affairs of the Company as directed by the
Board. The Executive shall report to, and be subject to, the lawful direction of
the Chief Executive Officer and the Board. During the Employment Term, the
Executive shall use his best efforts to perform faithfully and efficiently the
duties and responsibilities assigned to the Executive hereunder and devote all
of the Executive’s business time (excluding periods of vacation and other
approved leaves of absence) to the performance of the Executive’s duties with
the Company. During the Employment Term, the Executive shall also serve, without
additional compensation, as a member of the Board and in such other
executive-level positions or capacities as may, from time to time, be reasonably
requested by the Board.

 

3. LOCATION. Unless the parties otherwise agree in writing, at all times during
the Employment Term, the Executive’s principal place of business for performance
of the services under this Agreement shall be the Company’s offices in
Rockville, Maryland.

 

4. BASE SALARY. During the Employment Term, the Company agrees to pay the
Executive a base salary (the “Base Salary”) at an annual rate of Three Hundred
Fifteen Thousand Dollars ($315,000), payable semi-monthly in accordance with the
regular payroll practices of the Company. The Executive’s Base Salary shall be
subject to review and adjustment from time to time by the Chief Executive
Officer and the Board (or a committee thereof) in its sole discretion, but may
not be decreased. The base salary as determined herein from time to time shall
constitute “Base Salary” for purposes of this Agreement.

 



 

 

 

5. ANNUAL BONUS. With respect to each calendar year during the Employment Term
(beginning in the year of the Effective Date), the Executive will be eligible to
earn an annual performance bonus (the “Annual Bonus”). Beginning in the 2015
calendar year and for each full calendar year thereafter, the Executive will be
eligible for an Annual Bonus of up to seventy five percent (75%) of the Base
Salary. The Annual Bonus will be based upon the Board’s assessment of the
Executive’s performance and the Company’s attainment of targeted goals as set by
the Board in its sole discretion. The Annual Bonus, if any, will be subject to
applicable payroll deductions and withholdings. Following the close of each
calendar year, the Board will determine whether the Executive has earned the
Annual Bonus, and the amount of any Annual Bonus, based on the set criteria. No
amount of the Annual Bonus is guaranteed, and the Executive must be an employee
in good standing through the end of the applicable calendar year to be eligible
to receive an Annual Bonus; no partial or prorated bonuses will be provided. The
Annual Bonus, if earned, will be paid on or about December 1, but no later than
December 31, of the applicable calendar year for which the Annual Bonus is being
measured. The Executive’s eligibility for an Annual Bonus is subject to change
in the discretion of the Board (or any authorized committee thereof).

 

6. EQUITY. The Executive shall receive an incentive option to purchase Nine
Hundred Thousand (900,000) shares of the Company’s publicly traded common stock.
The option shall be exercisable at the market price per share on the later of
the Effective Date of this Agreement or the date of approval of the grant by the
Board of the Company. The option will vest monthly on each monthly anniversary
of the Effective Date for thirty six (36) successive months while Executive is
employed by the Company and such option will remain exercisable for a period of
ten (10) years from the date of grant, unless terminated earlier. Other terms of
the option, including the period to exercise such options following termination
of employment, shall be according to the Company’s existing stock option plan
and Section 11 below.

 

7. EMPLOYEE BENEFITS.

 

(a) BENEFIT PLANS. The Executive shall, in accordance with Company policy and
the terms of the applicable Company benefit plan documents, be eligible to
participate in any benefit plan or arrangement, including health, life and
disability insurance, retirement plans and the like, that may be in effect from
time to time and made available to the Company’s senior management. All matters
of eligibility for coverage or benefits under any benefit plan shall be
determined in accordance with the provisions of such plan. The Company reserves
the right to change, alter, or terminate any benefit plan in its sole
discretion. Notwithstanding the foregoing, in the event that the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.

 

(b) VACATION. The Executive shall be entitled to twenty-two (22) days paid
vacation and sick leave per year in accordance with the Company’s policies and
shall be entitled to accrue ten (10) days of vacation time during the Employment
Term in accordance with the Company’s vacation policy. Vacation is to be taken
at such intervals as shall be appropriate and consistent with the proper
performance of the Executive’s duties hereunder.

 



2

 

 

(c) SUPPLEMENTAL DISABILITY BENEFITS. During the Employment Term, the Company
will pay for the applicable premiums for the Executive’s coverage under its
existing supplemental disability policy.

 

(d) GENERAL EXPENSE REIMBURSEMENTS. The Company will reimburse the Executive for
all reasonable business expenses, including travel, computer and cellular phone
costs that the Executive incurs in performing the services hereunder pursuant to
the Company’s usual expense reimbursement policies and practices, following
submission by the Executive of reasonable documentation thereof. All
reimbursements provided under this Agreement shall be made in accordance with
the requirements of Section 409A (as defined below) to the extent that such
reimbursements are subject to Section 409A, including, as applicable, the
requirements that: (i) any reimbursement is for expenses incurred during the
Employment Term; (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year; (iii) the reimbursement of an eligible expense shall be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred; and (iv) the right to reimbursement is not
subject to liquidation or exchange for any other benefit.

 

(e) INDEMNIFICATION. The Company shall provide the Executive with full advance
indemnification to the extent permitted by Nevada law, including indemnification
for activities at all subsidiaries.

 

8. CONFIDENTIALITY AND POST-EMPLOYMENT OBLIGATIONS. As a condition of
employment, the Executive agrees to execute and abide by the Company’s current
form of Proprietary Information, Inventions, Non-Solicitation and
Non-Competition Agreement (the “Confidentiality Agreement”), which may be
amended by the parties from time to time without regard to this Agreement. The
Confidentiality Agreement contains provisions that are intended by the parties
to survive and do survive termination of this Agreement.

 

9. OUTSIDE ACTIVITIES DURING EMPLOYMENT.

 

(a) NO ADVERSE INTERESTS. The Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by him to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise during the Employment Term without the consent
of the Board. Except with the prior written consent of the Board, during the
Employment Term the Executive will not undertake or engage in any other
employment, occupation or business enterprise. Notwithstanding the foregoing,
nothing shall not prevent the Executive from participating in charitable, civic,
educational, professional, community or industry affairs or, with prior approval
of the Board, serving on the board of directors or advisory boards of other
companies; provided that such activities or services do not: (i) create a
conflict with his employment hereunder; (ii) materially interfere with the
performance of his duties; or (iii) violate the terms of the Confidentiality
Agreement.

 



3

 

 

(b) NONCOMPETITION. Other than as permitted by Section 9(a), during the
Employment Term and for the one year period thereafter (the “Non-Competition
Period”), except on behalf of the Company, the Executive will not directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative, consultant, or in any capacity whatsoever engage in,
become financially interested in, participate in, be employed by or have any
business connection with any other person, corporation, firm, partnership or
other entity whatsoever which competes with the Company, anywhere throughout the
world, in any line of business engaged in (or planned to be engaged in) by the
Company other than de minimis stock holdings in public companies; provided,
however, that anything above to the contrary notwithstanding, he may own, as a
passive investor, securities of any competitor corporation, so long as his
direct holdings in any one such corporation shall not in the aggregate
constitute more than one percent (1%) of the voting stock of such corporation,
and provided that the Executive promptly discloses to the Board any such
participation, other than such de minimis stock holdings.

 

(c) NONSOLICITATION. During the Non-Competition Period, Executive shall not,
directly or indirectly: (i) induce or attempt to induce or aid others in
inducing anyone working at or for the Company to cease working at or for the
Company, or in any way interfere with the relationship between the Company and
anyone working at or for the Company except in the proper exercise of
Executive’s authority; or (ii) in any way interfere with the relationship
between the Company and any customer, supplier, licensee or other business
relation of the Company)

 

(d) SCOPE.  If, at the time of enforcement of this Section 9, a court shall hold
that the duration, scope, area or other restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope, area or other
restrictions.

 

(e) INDEPENDENT AGREEMENT.  The covenants made in this Section 9 shall be
construed as an agreement independent of any other provisions of this Agreement,
and shall survive the termination of this Agreement.  Moreover, the existence of
any claim or cause of action of Executive against the Company or any of its
affiliates, whether or not predicated upon the terms of this Agreement, shall
not constitute a defense to the enforcement of these covenants.

 

10. TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:

 

(a) DISABILITY. Upon the 30th day following the Executive’s receipt of notice of
the Company’s termination due to Disability (as defined in this Section);
provided that, the Executive has not returned to full-time performance of his
duties within thirty (30) days after receipt of such notice. If the Company
determines in good faith that the Executive’s Disability has occurred during the
term of this Agreement, it will give the Executive written notice of its
intention to terminate his employment.  For purposes of this Agreement,
“Disability” shall occur when the Board determines that the Executive has become
physically or mentally incapable of performing the essential functions of his
job duties under this Agreement with or without reasonable accommodation, for
ninety (90) consecutive days or one hundred twenty (120) nonconsecutive days in
any twelve (12) month period. For purposes of this Section, at the Company’s
request, the Executive agrees to make himself available and to cooperate in a
reasonable examination by an independent qualified physician selected by the
Board.

 



4

 

 

(b) DEATH. Automatically on the date of death of the Executive.

 

(c) CAUSE. Immediately upon written notice by the Company to the Executive of a
termination for Cause. For purposes of this Agreement, “Cause” shall mean the
occurrence of any of the following events, as determined by the Board in its
sole and absolute discretion: (i) gross insubordination, acts of embezzlement or
misappropriation of funds, fraud, dereliction of fiduciary obligations; (ii)
conviction of a felony or other crime involving moral turpitude, dishonesty or
theft (including entry of a nolo contendere plea); (iii) willful unauthorized
disclosure of confidential information belonging to the Company or entrusted to
the Company by a client; (iv) material violation of any provision of this
Agreement, of any Company policy, and/or of the Confidentiality Agreement,
which, to the extent it is curable by the Executive, is not cured by the
Executive within thirty (30) days of receiving written notice of such violation
by the Company; (v) being under the influence of drugs (other than prescription
medicine or other medically-related drugs to the extent that they are taken in
accordance with their directions) during the performance of the Executive’s
duties under this Agreement; (vi) engaging in behavior that would constitute
grounds for liability for harassment (as proscribed by the U.S. Equal Employment
Opportunity Commission Guidelines or any other applicable state or local
regulatory body) or other egregious conduct that violates laws governing the
workplace; (vii) willful failure to perform his written assigned tasks, where
such failure is attributable to the fault of the Executive which, to the extent
it is curable by the Executive, is not cured by Executive within thirty (30)
days of receiving written notice of such violation by the Company.

 

(d) WITHOUT CAUSE. Upon written notice by the Company to the Executive of an
involuntary termination without Cause and other than due to death or Disability.

 

(e) WITH GOOD REASON. Upon the Executive’s notice following the end of the Cure
Period (as defined in this Section). For purposes of this Agreement, “Good
Reason” for the Executive to terminate his employment hereunder shall mean the
occurrence of any of the following events without the Executive’s consent: (i) a
material reduction in the Executive’s Base Salary (other than an
across-the-board decrease in base salary applicable to all executive officers of
the Company); (ii) a material breach of this Agreement by the Company; (iii) a
material reduction in the Executive’s duties, authority and responsibilities
relative to the Executive’s duties, authority, and responsibilities in effect
immediately prior to such reduction; or (iv) the relocation of the Executive’s
principal place of employment, without the Executive’s consent, in a manner that
lengthens his one-way commute distance by fifty (50) or more miles from his
then-current principal place of employment immediately prior to such relocation;
provided, however, that, any such termination by the Executive shall only be
deemed for Good Reason pursuant to this definition if: (1) the Executive gives
the Company written notice of his intent to terminate for Good Reason within
thirty (30) days following the first occurrence of the condition(s) that he
believes constitute(s) Good Reason, which notice shall describe such
condition(s); (2) the Company fails to remedy such condition(s) within thirty
(30) days following receipt of the written notice (the “Cure Period”); and (3)
the Executive voluntarily terminates his employment within thirty (30) days
following the end of the Cure Period.

 



5

 

 

(f) WITHOUT GOOD REASON. Upon the expiration of the Transition Period (as
defined in this Section) unless otherwise provided by the Company as provided
herein. The Executive shall provide thirty (30) days’ prior written notice (the
“Transition Period”) to the Company of the Executive’s intended termination of
employment without Good Reason (“Voluntary Termination”). During the Transition
Period, the Executive shall assist and advise the Company in any transition of
business, customers, prospects, projects and strategic planning, and the Company
shall continue to pay Executive’s Base Salary and benefits through the end of
the Transition Period. The Company may, in its sole discretion, upon five (5)
days prior written notice to the Executive, make such termination of employment
effective earlier than the expiration of the Transition Period (“Early
Termination Right”), but it shall pay the Executive’s Base Salary and benefits
through the earlier of: the end of the Transition Period, or the date that the
Executive accepts full-time employment or a full-time consulting engagement from
a third party.

 

11. CONSEQUENCES OF TERMINATION. Any termination payments made and benefits
provided under this Agreement to the Executive shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or its
affiliates as may be in effect from time to time. Subject to satisfaction of
each of the conditions set forth in Section 12, the following amounts and
benefits shall be due to the Executive. Any Accrued Amounts (as defined in
Section 11(a)) shall be payable on the next regularly scheduled Company payroll
date following the date of termination or earlier if required by applicable law.

 

(a) DISABILITY. Upon employment termination due to Disability, the Company shall
pay or provide the Executive: (i) any unpaid Base Salary through the date of
termination and any accrued vacation; (ii) any unpaid Annual Bonus earned with
respect to any calendar year ending on or preceding the date of termination;
(iii) reimbursement for any unreimbursed expenses incurred through the date of
termination; and (iv) all other payments and benefits to which the Executive may
be entitled under the terms of any applicable compensation arrangement or
benefit, equity or perquisite plan or program or grant or this Agreement,
including but not limited to any applicable insurance benefits (collectively,
“Accrued Amounts”). In addition, upon the Executive’s termination due to
Disability, the Executive shall be entitled to exercise any vested equity
award(s) granted to the Executive for a period equal to the shorter of: (i) six
(6) months after termination, or (ii) remaining term of the award(s).

 

(b) DEATH. In the event the Employment Term ends on account of the Executive’s
death, the Executive’s estate (or to the extent a beneficiary has been
designated in accordance with a program, the beneficiary under such program)
shall be entitled to any Accrued Amounts, including but not limited to proceeds
from any Company sponsored life insurance programs. In addition, upon the
Executive’s death, the Company will extend the time period that the Executive’s
estate (or to the extent a beneficiary has been designated in accordance with a
program, the beneficiary under such program) shall be entitled to exercise any
vested equity award(s) granted to the Executive for a period equal to the
shorter of: (i) six (6) months after termination, or (ii) remaining term of the
award(s).

 



6

 

 

(c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the Executive’s employment
should be terminated: (i) by the Company for Cause, or (ii) by the Executive
without Good Reason, the Company shall pay to the Executive any Accrued Amounts
only, and shall not be obligated to make any additional payments to the
Executive.

 

(d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Executive’s employment
by the Company is terminated by the Company without Cause (and not due to
Disability or death) or by the Executive for Good Reason, then the Company shall
pay or provide the Executive with the Accrued Amounts and subject to compliance
with Section 12:

 

(i) continue payment of the Executive’s Base Salary as in effect immediately
preceding the last day of the Employment Term (ignoring any decrease in Base
Salary that forms the basis for Good Reason), for a period of twelve (12) months
following the termination date (the “Severance Period”) on the Company’s regular
payroll dates; provided, however, that any payments otherwise scheduled to be
made prior to the effective date of the General Release (namely, the date it can
no longer be revoked) shall accrue and be paid in the first payroll date that
follows such effective date with subsequent payments occurring on each
subsequent Company payroll date;

 

(ii) if the Executive timely elects continued coverage under COBRA for himself
and his covered dependents under the Company’s group health plans following such
termination, then the Company shall pay the COBRA premiums necessary to continue
the Executive’s and his covered dependents’ health insurance coverage in effect
for himself (and his covered dependents) on the termination date until the
earliest of: (i) twelve (12) months following the termination date; (ii) the
date when the Executive becomes eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment; or
(iii) the date the Executive ceases to be eligible for COBRA continuation
coverage for any reason, including plan termination (such period from the
termination date through the earlier of (i)-(iii), the “COBRA Payment Period”).
Notwithstanding the foregoing, if at any time the Company determines that its
payment of COBRA premiums on the Executive’s behalf would result in a violation
of applicable law (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of paying COBRA premiums pursuant to this
Section, the Company shall pay the Executive on the last day of each remaining
month of the COBRA Payment Period, a fully taxable cash payment equal to the
COBRA premium for such month, subject to applicable tax withholding (such
amount, the “Special Severance Payment”), such Special Severance Payment to be
made without regard to the Executive’s payment of COBRA premiums and without
regard to the expiration of the COBRA period prior to the end of the COBRA
Payment Period. Nothing in this Agreement shall deprive the Executive of his
rights under COBRA or ERISA for benefits under plans and policies arising under
his employment by the Company; and

 

(iii) Executive shall be entitled to exercise any vested equity award(s) granted
to the Executive for a period equal to the shorter of: (i) six (6) months after
termination , or (ii) the remaining term of the award(s).If the Executive’s
employment by the Company is terminated by the Company without Cause (and not
due to Disability or death) or by the Executive for Good Reason, then the
Executive will be eligible to receive additional severance benefits including,
but not limited to, a pro-rata portion of the Executive’s Annual Bonus, as
determined by the Board, for the performance year in which the Executive’s
termination occur.

 



7

 

 

12. CONDITIONS. Any payments or benefits made or provided pursuant to Section 11
(other than Accrued Amounts) are subject to the Executive’s (or, in the event of
the Executive’s death, the beneficiary’s or estate’s, or in the event of the
Executive’s Disability, the guardian’s):

 

(a) compliance with the provisions of Section 8 hereof;

 

(b) delivery to the Company of an executed waiver and general release of any and
all known and unknown claims, and other provisions and covenants, in the form
acceptable to the Company (which shall be delivered to the Executive within five
(5) business days following the termination date) (the “General Release”) within
twenty one (21) days of presentation thereof by the Company to the Executive (or
a longer period of time if required by law), and permitting the General Release
to become effective in accordance with its terms; and

 

(c) delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans
effective as of the termination date.

 

Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than Accrued Amounts) shall
not be due until after the expiration of any revocation period applicable to the
General Release without the Executive having revoked such General Release, and
any such amounts shall be paid or commence being paid to the Executive within
fifteen (15) days of the expiration of such revocation period without the
occurrence of a revocation by the Executive (or such later date as may be
required under Section 19 of this Agreement). Nevertheless (and regardless of
whether the General Release has been executed by the Executive), upon any
termination of the Executive’s employment, the Executive shall be entitled to
receive any Accrued Amounts, payable after the date of termination in accordance
with the Company’s applicable plan, program, policy or payroll procedures.
Notwithstanding anything to the contrary in this Agreement, if any severance pay
or benefits are deferred compensation under Section 409A (as defined below), and
the period during which the Executive may sign the General Release begins in one
calendar year and the first payroll date following the period during which the
Executive may sign the General Release occurs in the following calendar year,
then the severance pay or benefit shall not be paid or the first payment shall
not occur until the later calendar year.

 

13. CONSEQUENCES OF A CHANGE IN CONTROL.

 

(a) Upon the closing of a Change in Control (as defined below), all unvested
stock options shall immediately vest and the time period that the Executive
shall have to exercise all vested stock options and other awards that the
Executive may have under the Plan (including the Initial Grant) or any successor
equity compensation plan as may be in place from time to time shall be equal to
the shorter of: (i) six (6) months days after termination, or (ii) the remaining
term of the award(s).

 



8

 

 

(b) If within one (1) year after the occurrence of a Change in Control, the
Executive terminates his employment with the Company for Good Reason or the
Company terminates the Executive's employment for any reason other than death,
Disability or Cause, the Company (or the then former Company subsidiary
employing the Executive), or the consolidated, surviving or transferee person in
the event of a Change in Control pursuant to a consolidation, merger or sale of
assets, the Executive shall be entitled to receive from the Company: (i) the
portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any); (ii) all unreimbursed expenses (if
any), subject to Section 7(b); (iii) an aggregate amount (the “Change in Control
Severance Amount”) equal to two times the sum of the Base Salary plus an amount
equal to the bonus that would be payable if the “target” level performance were
achieved under the Company's annual bonus plan (if any) in respect of the fiscal
year during which the termination occurs (or the prior fiscal year if bonus
levels have not yet been established for the year of termination); and (iv) the
payment or provision of any Other Benefits. The Change in Control Severance
Amount shall be paid in a lump sum, if the Change in Control event constitutes a
“change in the ownership” or a “change in the effective control” of the Company
or a “change in the ownership of a substantial portion of a corporation’s
assets” (each within the meaning of Section 409A), or in 48 substantially equal
payments, if the Change in Control event does not so comply with Section 409A.
The lump sum amount shall be paid, or the installment payments shall commence,
as applicable, on the first scheduled payroll date (in accordance with the
Company's payroll schedule in effect for the Executive immediately prior to such
termination) that occurs on or following the date that is thirty (30) days after
the Executive's termination of employment; provided, however, that the payment
of such severance amount is subject to the Executive's compliance with the
requirement to deliver the General Release contemplated pursuant to Section
12(b). Any such installment payment shall be treated as a separate payment as
defined under Treasury Regulation §1.409A-2 (b)(2). If the Executive is a
“specified employee” (as determined under the Company's policy for identifying
specified employees) on the date of his “separation from service” (within the
meaning of Section 409A) and if any portion of the severance amount described in
clause (iii) would be considered “deferred compensation” under Section 409A,
such severance amount shall not be paid or commence to be paid on any date prior
to the first business day after the date that is six (6) months following the
Executive's separation from service (unless any such payment(s) shall satisfy
the short-term deferral rule, as defined in Treasury Regulation §1.409A-1(b)(4),
or shall be treated as separation pay under Treasury Regulation
§1.409A-1(b)(9)(iii) or §1.409A-1(b)(9)(v)). If paid in installments, the first
payment that can be made shall include the cumulative amount of any amounts that
could not be paid during such six-month period. In addition, interest will
accrue at the 10-year T-bill rate (as in effect as of the first business day of
the calendar year in which the separation from service occurs) on such lump sum
amount or installment payments, as applicable, not paid to the Executive prior
to the first business day after the sixth month anniversary of his separation
from service that otherwise would have been paid during such six-month period
had this delay provision not applied to the Executive and shall be paid at the
same time at which the lump sum payment or the first installment payment, as
applicable, is made after such six-month period. Notwithstanding the foregoing,
a payment delayed pursuant to the preceding three sentences shall commence
earlier in the event of the Executive's death prior to the end of the six-month
period. Upon the termination of employment with the Company for Good Reason by
the Executive or upon the involuntary termination of employment with the Company
of the Executive for any reason other than death, Disability or Cause, in either
case within two years after the occurrence of a Change in Control, the Company
(or the then former Company subsidiary employing the Executive), or the
consolidated, surviving or transferee person in the event of a Change in Control
pursuant to a consolidation, merger or sale of assets, shall also provide, for
the period of two (2) consecutive years commencing on the date of such
termination of employment, medical, dental, life and disability insurance
coverage for the Executive and the members of his family which is not less
favorable to the Executive than the group medical, dental, life and disability
insurance coverage carried by the Company for the Executive and the members of
his family at the time of termination.

 



9

 

 

(c) For purposes of this Agreement, “Change in Control” means:

 

(i) any person or entity becoming the beneficial owner, directly or indirectly,
of securities of the Company representing fifty percent (50%) of the total
voting power of all its then outstanding voting securities;

 

(ii) a merger or consolidation of the Company in which its voting securities
immediately prior to the merger or consolidation do not represent, or are not
converted into securities that represent, a majority of the voting power of all
voting securities of the surviving entity immediately after the merger or
consolidation; or

 

(iii) a sale of substantially all of the assets of the Company or a liquidation
or dissolution of the Company.

 

14. ASSIGNMENT. This Agreement shall be binding upon and inure to the benefit of
the Executive and the Executive’s heirs, executors, personal representatives,
assigns, administrators and legal representatives. Because of the unique and
personal nature of the Executive’s duties under this Agreement, neither this
Agreement nor any rights or obligations under this Agreement shall be assignable
by the Executive. This Agreement shall be binding upon and inure to the benefit
of the Company and its successors, assigns and legal representatives. Any such
successor or assign of the Company will be deemed substituted for the Company
under the terms of this Agreement for all purposes. For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company.

 

15. NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given: (a) on the date of delivery if delivered by
hand; (b) on the date of transmission, if delivered by confirmed facsimile, (c)
on the first business day following the date of deposit if ;delivered by
guaranteed overnight delivery service; or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 



10

 

 

If to the Company:

 

Synthetic Biologics, Inc.

Attn: Board of Directors

155 Gibbs Street, Suite 412

Rockville, MD 20850

(734) 332-7878 (fax)



 

and a copy (which shall not constitute notice) shall also be sent to:

 

Leslie Marlow, Esq.

Gracin & Marlow, LLP

405 Lexington Avenue, 26th Floor

New York, New York 10174

(212) 208-4657 (fax)

 

If to the Executive:

 

To the most recent address of the Executive set forth in the personnel records
of the Company or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

16. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. If there is any
inconsistency between this Agreement and any other agreement (including but not
limited to any option, stock, long-term incentive or other equity award
agreement), plan, program, policy or practice (collectively, “Other Provision”)
of the Company the terms of this Agreement shall control over such Other
Provision.

 

17. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

18. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instruments. One or more counterparts of this Agreement may be
delivered by facsimile, with the intention that delivery by such means shall
have the same effect as delivery of an original counterpart thereof.

 



11

 



 

19. SECTION 409A.

 

(a) Notwithstanding anything to the contrary herein, the following provisions
apply to the extent severance benefits provided herein are subject to Section
409A of the Internal Revenue Code (the “Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively “Section
409A”). Severance benefits shall not commence until the Executive has a
“separation from service” (as defined under Treasury Regulation Section
1.409A-1(h), without regard to any alternative definition thereunder, a
“separation from service”). Each installment of severance benefits is a separate
“payment” for purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and the
severance benefits are intended to satisfy the exemptions from application of
Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4) and
1.409A-1(b)(9). However, if such exemptions are not available and the Executive
is, upon separation from service, a “specified employee” for purposes of Section
409A, then, solely to the extent necessary to avoid adverse personal tax
consequences under Section 409A, the timing of the severance benefits payments
shall be delayed until the earlier of (i) six (6) months and one day after the
Executive’s separation from service, or (ii) the Executive’s death. The parties
acknowledge that the exemptions from application of Section 409A to severance
benefits are fact specific, and any later amendment of this Agreement to alter
the timing, amount or conditions that will trigger payment of severance benefits
may preclude the ability of severance benefits provided under this Agreement to
qualify for an exemption.

 

(b) It is intended that this Agreement shall comply with the requirements of
Section 409A, and any ambiguity contained herein shall be interpreted in such
manner so as to avoid adverse personal tax consequences under Section 409A.
Notwithstanding the foregoing, the Company shall in no event be obligated to
indemnify the Executive for any taxes or interest that may be assessed by the
Internal Revenue Service pursuant to Section 409A of the Code to payments made
pursuant to this Agreement.

 

20. SECTION 4999 EXCISE TAX.

 

(a) If any payments, rights or benefits (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement of the Executive with the
Company or any person affiliated with the Company) (the “Payments”) received or
to be received by the Executive will be subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Code (or any similar tax that may hereafter be
imposed), then, except as set forth in Section 20(b) below, the Company shall
pay to the Executive an amount in addition to the Payments (the “Gross-Up
Payment”) as calculated below. The Gross Up Payment shall be in an amount such
that, after deduction of any Excise Tax on the Payments and any federal, state
and local income and employment tax and Excise Tax on the Gross Up Payment, but
before deduction for any federal, state or local income and employment tax on
the Payments, the net amount retained by the Executive shall be equal to the
Payments.

 

(b) The process for calculating the Excise Tax, determining the amount of any
Gross-Up Payment and other procedures relating to this Section 20, including the
time period for making the Gross-Up Payment, are set forth in Appendix A
attached hereto. For purposes of making the determinations and calculations
required herein, the Accounting Firm (as defined in Appendix A) may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code, provided that the Accounting Firm shall make such
determinations and calculations on the basis of “substantial authority” (within
the meaning of Section 6662 of the Code) and the Company shall use reasonable
efforts to cause the Accounting Firm to provide opinions to that effect to both
the Company and Executive.

 



12

 

 

21. REPRESENTATIONS. The Executive represents and warrants to the Company that
the Executive has the legal right to enter into this Agreement and to perform
all of the obligations on the Executive’s part to be performed hereunder in
accordance with its terms and that the Executive is not a party to any agreement
or understanding, written or oral, which could prevent the Executive from
entering into this Agreement or performing all of the Executive’s obligations
hereunder. The Executive further represents and warrants that he has been
advised to consult with an attorney and that he has been represented by the
attorney of his choosing during the negotiation of this Agreement, that he has
consulted with his attorney before executing this Agreement, that he has
carefully read and fully understand all of the provisions of this Agreement and
that he is voluntarily entering into this Agreement.

 

22. WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

23. SURVIVAL. The respective obligations of, and benefits afforded to, the
Company and the Executive which by their express terms or clear intent survive
termination of the Executive’s employment with the Company, including, without
limitation, the provisions of Section 8 and Sections 10 through 29, inclusive of
this Agreement, will survive termination of the Executive’s employment with the
Company, and will remain in full force and effect according to their terms.

 

24. AGREEMENT OF THE PARTIES. The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party hereto. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. Neither the Executive nor the Company
shall be entitled to any presumption in connection with any determination made
hereunder in connection with any arbitration, judicial or administrative
proceeding relating to or arising under this Agreement.

 

25. INTEGRATION. This Agreement, together with the Confidentiality Agreement,
contains the complete, final and exclusive agreement of the parties relating to
the terms and conditions of the Executive’s employment and the termination of
the Executive’s employment, and supersedes all prior and contemporaneous oral
and written employment agreements or arrangements between the parties

 

26. AMENDMENT. This Agreement cannot be amended or modified except by a written
agreement signed by the Executive and a duly authorized officer of the Company.

 

27. WAIVER. No term, covenant or condition of this Agreement or any breach
thereof shall be deemed waived, except with the written consent of the party
against whom the wavier is claimed, and any waiver or any such term, covenant,
condition or breach shall not be deemed to be a waiver of any preceding or
succeeding breach of the same or any other term, covenant, condition or breach.

 



13

 

 

28. CHOICE OF LAW. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to its
conflict of laws principles.

 

29. DISPUTE RESOLUTION. To ensure the rapid and economical resolution of
disputes that may arise in connection with the Executive’s employment with the
Company, the Executive and the Company both agree that any and all disputes,
claims, or causes of action, in law or equity, including but not limited to
statutory claims, arising from or relating to the enforcement, breach,
performance, or interpretation of this Agreement, the Executive’s employment
with the Company, or the termination of the Executive’s employment from the
Company, will be resolved pursuant to the Federal Arbitration Act, 9 U.S.C.
§1-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration conducted in Delaware by JAMS, Inc. (“JAMS”) or its
successors. Both the Executive and the Company acknowledge that by agreeing to
this arbitration procedure, each waives the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding. Any such
arbitration proceeding will be governed by JAMS’ then applicable rules and
procedures for employment disputes, which can be found at
http://www.jamsadr.com/rules-clauses/, and which will be provided to the
Executive upon request. In any such proceeding, the arbitrator shall: (i) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law; and (ii) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The Executive and the Company each
shall be entitled to all rights and remedies that either would be entitled to
pursue in a court of law; provided, however, that in no event shall the
arbitrator be empowered to hear or determine any class or collective claim of
any type. Nothing in this Agreement is intended to prevent either the Company or
the Executive from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration pursuant to applicable law.
The Company shall pay all filing fees in excess of those which would be required
if the dispute were decided in a court of law, and shall pay the arbitrator’s
fees and any other fees or costs unique to arbitration.

 



14

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first written above.

 

 

 

  SYNTHETIC BIOLOGICS, INC.       By: /s/ Jeffrey Riley     Name: Jeffrey Riley
    Title: President and Chief Executive Officer         Date:         /s/
Steven A. Shallcross   Steven A. Shallcross   Date:      

 



15

 

 



APPENDIX A

 

TAX GROSS-UP PAYMENT RULES AND PROCEDURES

 

1. Subject to Paragraph 3 below, all determinations required to be made under
Section 20 of this Agreement, including whether a Gross-Up Payment is required
and the amount of such Gross-Up Payment, shall be made by an accounting firm
(the “Accounting Firm”) selected in accordance with Paragraph 2 below. The
Company shall use reasonable efforts to cause the Accounting Firm to provide
detailed supporting calculations both to the Company and Executive within 15
business days before the event that results in the potential for an excise tax
liability for the Executive, which could include but is not limited to a Change
in Control and the subsequent vesting of any cash payments or awards, or the
Executive’s termination of employment, or such earlier time as is required by
the Company. The initial Gross-Up Payment, if any, as determined pursuant to
this Paragraph 1, shall be paid on the Executive’s behalf to the applicable
taxing authorities by no later than the date the Executive is required to remit
the taxes to such taxing authority. If the Accounting Firm determines that no
Excise Tax is payable to the Executive, the Company shall use reasonable efforts
to cause the Accounting Firm to furnish the Executive with a written report
indicating that he has substantial authority not to report any Excise Tax on his
federal income tax return. Any determination by the Accounting Firm shall be
binding upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Paragraph 3 below and the
Executive thereafter is required to make a payment or additional payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment, increased by all applicable
interest and penalties associated with the Underpayment, shall be promptly paid
by the Company to or for the benefit of the Executive. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income tax at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes on earned income at the highest marginal rate of taxation in
the state and locality of the Executive’s residence on the effective date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

 

2. The Accounting Firm shall be a public accounting firm proposed by the Company
and agreed upon by the Executive. If the Executive and the Company cannot agree
on the firm to serve as the Accounting Firm within ten (10) days after the date
on which the Company proposed to the Executive a public accounting firm to serve
in such capacity, then the Executive and the Company shall each select one
accounting firm and those two firms shall jointly select the accounting firm to
serve as the Accounting Firm within ten (10) days after being requested by the
Company and the Executive to make such selection. The Company shall pay the fees
of the Accounting Firm.

 



 

 



 

3. The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than fifteen (15) business days after the Executive
knows of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. The Executive shall
not pay such claim prior to the expiration of the period ending on the date that
any payment of taxes with respect to such claim is due or the thirty day period
following the date on which the Executive gives such notice to the Company,
whichever period is shorter. If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall: (i) give the Company any information reasonably requested
by the Company relating to such claim; (ii) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company; (iii)
cooperate with the Company in good faith in order effectively to contest such
claim; and (iv) permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including attorneys’ fees and any additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
such representation and payment of costs and expenses. Without limitation of the
foregoing provisions of this Paragraph 3, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect to such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax and income tax, including interest or penalties with respect thereto,
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other authority.

 

4. If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Paragraph 3 above, the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Paragraph 3), promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).

 



 

 



 

 

 